Exhibit 10.1

 

TERM LOAN AGREEMENT

 

This Term Loan Agreement (the “Agreement”) is made and entered into by and
between the undersigned borrower (the “Borrower”) and the undersigned bank (the
“Bank”) as of the date set forth on the last page of this Agreement.

 

ARTICLE I. LOANS

 

1.1 Terms for Advance(s). [Choose One:]

 

x

Single Advance Term Loan. As of the date hereof, the Borrower has obtained a
term loan from the Bank in the amount of $500,000.00 (the “Loan Amount”). The
term loan is evidenced by a single promissory note of the Borrower to the order
of the Bank in the principal amount of the Loan Amount and dated as of the date
hereof (the “Note”).

 

 

o

Multiple Advance Term Loan. Prior to n/a or the earlier termination hereof, the
Borrower may obtain advances from the Bank in an aggregate amount not exceeding
$ n/a (the “Loan Amount”). The term loans will be evidenced by a single
promissory note of the Borrower to the Bank in the principal amount of the Loan
Amount and dated as of the date hereof (the “Note”). Although the Note will be
expressed as payable in the full Loan Amount, the Borrower will be obligated to
pay only the amounts actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rates and on the dates specified
therein and such other charges provided for herein.

 

1.2 Advances and Paying Procedure. The Bank is authorized and directed to credit
any of the Borrower’s accounts with the Bank (or to the account the Borrower
designates in writing) for all loans made hereunder, and the Bank is authorized
to debit such account or any other account of the Borrower with the Bank for the
amount of any principal, interest or expenses due under the Note or other amount
due hereunder on the due date with respect thereto. If, upon any request by the
Borrower to the Bank to issue a wire transfer, there is an inconsistency between
the name of the recipient of the wire and its identification number as specified
by the Borrower, the Bank may, without liability, transmit the payment via wire
based solely upon the identification number.

 

1.3 Closing Fee. The Borrower will pay the Bank a one-time closing fee of $ n/a
contemporaneously with execution of this Agreement. This fee is in addition to
all other fees, expenses and other amounts due hereunder.

 

1.4 Compensating Balances. The Borrower will maintain on deposit with the Bank
in non-interest bearing accounts average daily collected balances, in excess of
that required to support account activity and other credit facilities extended
to the Borrower by the Bank, an amount at least equal to the sum of (i) $ n/a
and (ii) n/a % of the Loan Amount as computed on a monthly basis. If the
Borrower fails to keep and maintain such balances, it will pay a deficiency fee,
payable within five days after receipt of a statement therefor calculated on the
amount by which the Borrower’s average daily balances are less than the
requirements set forth above, computed at a rate equal to the rate set forth in
the Note.

 

1.5 Expenses and Attorneys’ Fees. Upon demand, the Borrower will immediately
reimburse the Bank and any participant in the Obligations (defined below)
(“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other Loan Documents (defined
below), including attorneys’ fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred in any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank’s lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The Borrower will also
reimburse the Bank and any Participant for all costs of collection, including
all attorneys’ fees, before and after judgment, and the costs of preservation
and/or liquidation of any collateral.

 

1.6 Conditions to Borrowing. The Bank will not be obligated to make (or continue
to make) advances hereunder unless (i) the Bank has received executed originals
of the Note and all other documents or agreements applicable to the loans
described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the “Loan Documents”), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactory to it that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority; (iii) the Bank
has received certified copies of the Borrower’s governance documents and
certification of entity status satisfactory to the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactory to the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper authorization of all guaranties and other acts of third
parties contemplated hereunder; (v) if required by the Bank, the Bank has been
provided with Opinion of the Borrower’s counsel in form and content satisfactory
to the Bank confirming the matters outlined in Section 2.2 and such other
matters as the Bank requests; (vi) no default exists under this Agreement or
under any other Loan Documents, or under any other agreements by and between the
Borrower and the Bank; and (vii) all proceedings taken in connection with the
transactions contemplated by this Agreement (including any required
environmental assessments), and all instruments, authorizations and other
documents applicable thereto, are satisfactory to the Bank and its counsel.

 

1129A        ©us bancorp 2001

4/06

 

1

--------------------------------------------------------------------------------


 

ARTICLE II. WARRANTIES AND COVENANTS

 

While any part of the credit granted to the Borrower under this Agreement or the
other Loan Documents is available or any obligations under any of the Loan
Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:

 

2.1 Accuracy of Information. All information, certificates or statements given
to the Bank pursuant to this Agreement and the other Loan Documents will be true
and complete when given.

 

2.2 Organization and Authority; Litigation. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms. The execution,
delivery and performance of this Agreement and all other Loan Documents to which
the Borrower is a party (i) are within the borrower’s power; (ii) have been duly
authorized by all appropriate entity action; (iii) do not require the approval
of any governmental agency; and (iv) will not violate any law, agreement or
restriction by which the Borrower is bound. If the Borrower is not an
individual, the Borrower is validly existing and in good standing under the laws
of its state of organization, has all requisite power and authority and
possesses all licenses necessary to conduct its business and own its properties.
There is no litigation or administrative proceeding threatened or pending
against the Borrower which would, if adversely determined, have a material
adverse effect on the Borrower’s financial condition or its property.

 

2.3 Existence; Business Activities; Assets; Change of Control. The Borrower will
(i) preserve its existence, rights and franchises; (ii) not make any material
change in the nature or manner of its business activities; (iii) not liquidate,
dissolve, acquire another entity or merge or consolidate with or into another
entity or change its form of organization; (iv) not amend its organizational
documents in any manner that may conflict with any term or condition of the Loan
Documents; and (v) not sell, lease, transfer or otherwise dispose of all or
substantially all of its assets. Other than the transfer to a trust beneficially
controlled by the transferor, no event shall occur which causes or results in a
transfer of majority ownership of the Borrower while any Obligations are
outstanding or while the Bank has any obligation to provide funding to the
Borrower.

 

2.4 Use of Proceeds; Margin Stock; Speculation. Advances by the Bank hereunder
will be used exclusively by the Borrower for the purposes represented to the
Bank. The Borrower will not, without the prior written consent of the Bank,
redeem, purchase, or retire any of the capital stock or declare or pay any
dividends, or make any other payments or distributions of a similar type or
nature including withdrawal distributions. The Borrower will not use any of the
loan proceeds to purchase or carry “margin” stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System). No part of any of the
proceeds will be used for speculative investment purposes, including, without
limitation, speculating or hedging in the commodities and/or futures market.

 

2.5 Environmental Matters. Except as disclosed in a written schedule attached to
this Agreement (if no schedule is attached, there are no exceptions), there
exists no uncorrected violation by the Borrower of any federal, state or local
laws (including statutes, regulations, ordinances or other governmental
restrictions and requirements) relating to the discharge of air pollutants,
water pollutants or process waste water or otherwise relating to the environment
or Hazardous Substances as hereinafter defined, whether such laws currently
exist or are enacted in the future (collectively “Environmental Laws”). The term
“Hazardous Substances” will mean any hazardous or toxic wastes, chemicals or
other substances, the generation, possession or existence of which is prohibited
or governed by any Environmental Laws. The Borrower is not subject to any
judgment, decree, order or citation, or a party to (or threatened with) any
litigation or administrative proceeding, which asserts that the Borrower (i) has
violated any Environmental Laws; (ii) is required to clean up, remove or take
remedial or other action with respect to any Hazardous Substances (collectively
“Remedial Action”); or (iii) is required to pay all or a portion of the cost of
any Remedial Action, as a potentially responsible party. Except as disclosed on
the Borrower’s environmental questionnaire provided to the Bank, there are not
now, nor to the Borrower’s knowledge after reasonable investigation have there
ever been, any Hazardous Substances (or tanks or other facilities for the
storage of Hazardous Substances) stored, deposited, recycled or disposed of on,
under or at any real estate owned or occupied by the Borrower during the periods
that the Borrower owned or occupied such real estate, which if present on the
real estate or in soils or ground water, could require Remedial Action. To the
Borrower’s knowledge, there are no proposed or pending changes in Environmental
Laws which would adversely affect the Borrower or its business, and there are no
conditions existing currently or likely to exist while the Loan Documents are in
effect which would subject the Borrower to Remedial Action or other liability.
The Borrower currently complies with and will continue to timely comply with all
applicable Environmental Laws; and will provide the Bank, immediately upon
receipt, copies of any correspondence, notice, complaint, order or other
document from any source asserting or alleging any circumstance or condition
which requires or may require a financial contribution by the Borrower or
Remedial Action or other response by or on the part of the Borrower under
Environmental Laws, or which seeks damages or civil, criminal or punitive
penalties from the Borrower for an alleged violation of Environmental Laws.

 

2.6 Compliance with Laws. The Borrower has complied with all laws applicable to
its business and its properties, and has all permits, licenses and approvals
required by such laws, copies of which have been provided to the Bank.

 

2.7 Restriction on Indebtedness. The Borrower will not create, incur, assume or
have outstanding any indebtedness for borrowed money (including capitalized
leases) except (i) any indebtedness owing to the Bank and its affiliates, and
(ii) any other indebtedness outstanding on the date hereof, and shown on the
Borrower’s financial statements delivered to the Bank prior to the date hereof,
provided that such other indebtedness will not be increased.

 

2.8 Restriction on Liens. The Borrower will not create, incur, assume or permit
to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower’s property now owned or hereafter
acquired, except (i) taxes and assessments which are either not delinquent or
which are being contested in good faith with adequate reserves provided;
(ii) easements, restrictions and minor title irregularities which do not, as a
practical matter, have an adverse effect upon the ownership and use of the
affected property; (iii) liens in favor of the Bank and its affiliates; and
(iv) other liens disclosed in writing to the Bank prior to the date hereof.

 

2

--------------------------------------------------------------------------------


 

2.9 Restriction on Contingent Liabilities. The Borrower will not guarantee or
become a surety or otherwise contingently liable for any obligations of others,
except pursuant to the deposit and collection of checks and similar matters in
the ordinary course of business.

 

2.10 Insurance. The Borrower will maintain insurance to such extent, covering
such risks and with such insurers as is usual and customary for businesses
operating similar properties, and as is satisfactory to the Bank, including
insurance for fire and other risks insured against by extended coverage, public
liability insurance and workers’ compensation insurance; and will designate the
Bank as loss payee with a “Lender’s Loss Payable” endorsement on any casualty
policies and take such other action as the Bank may reasonably request to ensure
that the Bank will receive (subject to no other interests) the insurance
proceeds on the Bank’s collateral.

 

2.11 Taxes and Other Liabilities. The Borrower will pay and discharge, when due,
all of its taxes, assessments and other liabilities, except when the payment
thereof is being contested in good faith by appropriate procedures which will
avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.

 

2.12 Financial Statements and Reporting. The financial statements and other
information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower’s financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with such specific financial statements,
certifications and/or information as may be set forth in an addendum to this
Agreement.

 

2.13 Inspection of Properties and Records; Fiscal Year. The Borrower will permit
representatives of the Bank to visit and inspect any of the properties and
examine any of the books and records of the Borrower at any reasonable time and
as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.

 

2.14 Financial Status. Financial Covenants, if any, will be as set forth in an
addendum to this Agreement.

 

ARTICLE III.  COLLATERAL AND GUARANTIES

 

3.1 Collateral. This Agreement and the Note are secured by any and all security
interests, pledges, mortgages/deeds of trust (except any mortgage/deed of trust
expressly limited by its terms to a specific obligation of Borrower to Bank) or
lien’s now or hereafter in existence granted to the Bank to secure indebtedness
of the Borrower to the Bank, including without limitation as described in the
following documents:

 

o

Real Estate Mortgage(s)/Deed(s) of Trust dated

 

covering real estate Located at

 

 

o

Security Agreement(s) dated

 

 

o

Possessory Collateral Pledge Agreement(s) dated

 

 

x

Other  Limited Recourse Agreement by The Victor John Salerno Separate Property
Trust dated 12/11/2001 dated December 31, 2008

 

3.2 Guaranties. This Agreement and the Note are guarantied by each and every
guaranty now or hereafter in existence guarantying the indebtedness of the
Borrower to the Bank (except for any guaranty expressly limited by its terms to
a specific separate obligation of Borrower to the Bank) including, without
limitation, the following:

 

Victor J. Salerno Terina M. Salerno

 

3.3 Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever (collectively the “Obligations”),
the Borrower hereby grants to the Bank a security interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between the Borrower and the Bank) Setoff against
the Obligations whether or not the Obligations (including future installments)
are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to the Borrower, such notice and
demand being expressly waived.

 

The omission of any reference to an agreement in Sections 3.1 and 3.2 above will
not affect the validity or enforceability thereof. The rights and remedies of
the Bank outlined in this Agreement and the documents identified above are
intended to be cumulative.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV. DEFAULTS

 

4.1 Defaults. Notwithstanding any cure periods described below, the Borrower
will immediately notify the Bank in writing when the Borrower obtains knowledge
of the occurrence of any default specified below. Regardless of whether the
Borrower has given the required notice, the occurrence of one or more of the
following will constitute a default:

 

(a)          Nonpayment. The Borrower shall fail to pay (i) any interest due on
the Note or any fees, charges, costs or expenses under the Loan Documents by 5
days after the same becomes due; or (ii) any principal amount of the Note when
due.

 

(b)          Nonperformance. The Borrower or any guarantor of Borrower’s
Obligations to the Bank (“Guarantor”) shall fail to perform or observe any
agreement, term, provision, condition, or covenant (other than a default
occurring under (a), (c), (d), (e), (f) or (g) of this Section 4.1) required to
be performed or observed by the Borrower or any Guarantor hereunder or under any
other Loan Document or other agreement with or in favor of the Bank.

 

(c)          Misrepresentation. Any financial information, statement,
certificate, representation or warranty given to the Bank by the Borrower or any
Guarantor (or any of their representatives) in connection with entering into
this Agreement or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.

 

(d)          Default on Other Obligations. The Borrower or any Guarantor shall
be in default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness owing by the Borrower or any Guarantor to
the Bank or any indebtedness in excess of $10,000 owing by the Borrower to any
third party, and the period of grace, if any, to cure said default shall have
passed.

 

(e)          Judgments. Any judgment shall be obtained against the Borrower or
any Guarantor which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Guarantor), shall exceed the sum of $10,000 and
shall remain unvacated, unbonded or unstayed for a period of 30 days following
the date of entry thereof.

 

(f)            Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or
any Guarantor shall die or cease to exist; or (ii) any Guarantor shall attempt
to revoke any guaranty of the Obligations described herein, or any guaranty
becomes unenforceable in whole or in part for any reason; or (iii) any
bankruptcy, insolvency or receivership proceedings, or an assignment for the
benefit of creditors, shall be commenced under any Federal or state law by or
against the Borrower or any Guarantor; or (iv) the Borrower or any Guarantor
shall become the subject of any out-of-court settlement with its creditors; or
(v) the Borrower or any Guarantor is unable or admits in writing its inability
to pay its debts as they mature; or (vi) if the Borrower is a limited Liability
company, any member thereof shall withdraw or otherwise become disassociated
from the Borrower.

 

(g)         Adverse Change; Insecurity. (i) There is a material adverse change
in the business, properties, financial condition or affairs of the Borrower or
any Guarantor, or in any collateral securing the Obligations; or (ii) the Bank
in good faith deems itself insecure.

 

4.2 Termination of Loans; Additional Bank Rights. Upon the occurrence of any of
the events identified in Section 4.1, the Bank may at any time (notwithstanding
any notice requirements or grace/cure periods under this or other agreements
between the Borrower and the Bank) (i) immediately terminate its obligation, if
any, to make additional loans to the Borrower; (ii) Setoff; and/or (iii) take
such other steps to protect or preserve the Bank’s interest in any collateral,
including without limitation, notifying account debtors to make payments
directly to the Bank, advancing funds to protect any collateral and insuring
collateral at the Borrower’s expense; all without demand or notice of any kind,
all of which are hereby waived.

 

4.3 Acceleration of Obligations. Upon the occurrence of any of the events
identified in Sections 4.1(a) through 4.1(e) and 4.1(g), and the passage of any
applicable cure periods, the Bank may at any time thereafter, by written notice
to the Borrower, declare the unpaid principal balance of any Obligations,
together with the interest accrued thereon and other amounts accrued hereunder
and under the other Loan Documents, to be immediately due and payable; and the
unpaid balance will thereupon be due and payable, all without presentation,
demand, protest or further notice of any kind, all of which are hereby waived,
and notwithstanding anything to the contrary contained herein or in any of the
other Loan Documents. Upon the occurrence of any event under Section 4.1(f), the
unpaid principal balance of any Obligations, together with all interest accrued
thereon and other amounts accrued hereunder and under the other Loan Documents,
will thereupon be immediately due and payable, all without presentation, demand,
protest or notice of any kind, all of which are hereby waived, and
notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents. Nothing contained in Section 4.1, Section 4.2 or this section
will limit the Bank’s right to Setoff as provided in Section 3.3 or otherwise in
this Agreement.

 

4.4 Other Remedies. Nothing in this Article IV is intended to restrict the
Bank’s rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V. OTHER TERMS

 

5.1 Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced in this Section are incorporated
into this Agreement:

 

 

 

 

ARTICLE VI. MISCELLANEOUS

 

6.1 Delay; Cumulative Remedies. No delay on the part of the Bank in exercising
any right, power or privilege hereunder or under any of the other Loan Documents
will operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege hereunder preclude other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
herein specified are cumulative and are not exclusive of any rights or remedies
which the Bank would otherwise have.

 

6.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.

 

6.3 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents shall be binding upon the Borrower and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank,
including without limitation any purchaser of any or all of the rights and
obligations of the Bank under the Note and the other Loan Documents. The
Borrower may not assign its rights or obligations under this Agreement or any
other Loan Documents without the prior written consent of the Bank.

 

6.4 Disclosure. The Bank may, in connection with any sale or potential sale of
all or any interest in the Note and other Loan Documents, disclose any financial
information the Bank may have concerning the Borrower to any purchaser or
potential purchaser. From time to time, the Bank may, in its discretion and
without obligation to the Borrower, any Guarantor or any other third party,
disclose information about the Borrower and this loan to any Guarantor, surety
or other accommodation party. This provision does not obligate the Bank to
supply any information or release the Borrower from its obligation to provide
such information, and the Borrower agrees to keep all Guarantors, sureties or
other accommodation parties advised of its financial condition and other matters
which may be relevant to their obligations to the Bank.

 

6.5 Indemnification. Except for harm arising from the Bank’s willful misconduct,
the Borrower hereby indemnifies and agrees to defend and hold the Bank harmless
from any and all losses, costs, damages, claims and expenses of any kind
suffered by or asserted against the Bank relating to claims by third parties
arising out of the financing provided under the Loan Documents or related to any
collateral (including, without limitation, the Borrower’s failure to perform its
obligations relating to Environmental Matters described in Section 2.5 above).
This indemnification and hold harmless provision will survive the termination of
the Loan Documents and the satisfaction of the Obligations due the Bank.

 

6.6 Notice of Claims Against Bank; Limitation of Certain Damages. In order to
allow the Bank to mitigate any damages to the Borrower from the Bank’s alleged
breach of its duties under the Loan Documents or any other duty, if any, to the
Borrower, the Borrower agrees to give the Bank immediate written notice of any
claim or defense it has against the Bank, whether in tort or contract, relating
to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties’ agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank’s willful
misconduct.

 

6.7 Notices. Notice of any record shall be deemed delivered when the record has
been (a) deposited in the United States Mail, postage pre-paid, (b) received by
overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the Internet, or (f) when personally delivered.

 

6.8 Payments. Payments due under the Note and other Loan Documents will be made
in lawful money of the United States. All payments may be applied by the Bank to
principal, interest and other amounts due under the Loan Documents in any order
which the Bank elects.

 

5

--------------------------------------------------------------------------------


 

6.9 Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability. This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws of the State of Nevada,
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE COUNTY
OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS ORIGINATED, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTE, THE
COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein will
affect the Bank’s rights to serve process in any manner permitted by law, or
limit the Bank’s right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, the
other Loan Documents and any amendments hereto (regardless of when executed)
will be deemed effective and accepted only at the Bank’s offices, and only upon
the Bank’s receipt of the executed originals thereof. If there is more than one
Borrower, the liability of the Borrowers will be joint and several, and the
reference to “Borrower” will be deemed to refer to all Borrowers. Invalidity of
any provision of this Agreement shall not affect the validity of any other
provision.

 

6.10 Copies; Entire Agreement; Modification. The Borrower hereby acknowledges
the receipt of a copy of this Agreement and all other Loan Documents. This
Agreement is a “transferable record” as defined in applicable law relating to
electronic transactions. Therefore, the holder of this Agreement may, on behalf
of Borrower, create a microfilm or optical disk or other electronic Image of
this Agreement that is an authoritative copy as defined in such law. The holder
of this Agreement may store the authoritative copy of such Agreement in its
electronic form and then destroy the paper original as part of the holder’s
normal business practices. The holder, on its own behalf, may control and
transfer such authoritative copy as permitted by such law.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.

 

6.11 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE BORROWER AND THE
BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS
THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING
THEREFROM OR CONNECTED THERETO. THE BORROWER AND THE BANK EACH REPRESENTS TO THE
OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

6.12 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

 

IN WITNESS WHEREOF, the undersigned have executed this TERM LOAN AGREEMENT as of
MARCH 30, 2009.

 

(Individual Borrower)

 

American Wagering, Inc.

 

 

Borrower Name (Organization)

 

 

 

 

 

a Nevada Corporation

 

 

 

Borrower Name

N/A

 

By

/s/ Victor J. Salerno

 

 

 

 

 

 

 

Name and Title

Victor J. Salerno, President

 

 

 

 

 

 

By

 

 

 

 

Borrower Name

N/A

 

Name and Title

 

 

 

U.S. BANK N.A.

(Bank)

 

 

 

 

 

By

 

 

 

 

 

 

Name and Title

Karal A. Presley, Vice President

 

Borrower Address:

675 Grier Drive, Las Vegas, NV 89119

 

 

Borrower Telephone No.:

 

 

6

--------------------------------------------------------------------------------